Citation Nr: 0218566	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO denied service connection for residuals of a 
head injury.  The veteran filed a notice of disagreement 
in February 2000 and a statement of the case (SOC) was 
issued in April 2000.  The veteran submitted a substantive 
appeal in April 2000, and requested a Board hearing.  The 
veteran failed to report to the Board hearing scheduled in 
April 2001, and did not submit a timely motion for a new 
hearing date following her failure to appear.  38 C.F.R. 
§ 20.704(d) (2001).  The Board will proceed to review the 
issue on appeal as though the request for a hearing had 
been withdrawn.  Id.  In June 2001, the veteran's claim 
was remanded by the Board for further evidentiary 
development.  

By statement of February 2000, the veteran raised the 
issue of memory loss, "blackouts," headaches, and 
nightmares due to a plane crash in service.  As this issue 
was apparently addressed by rating decision of April 1999, 
the Board construes that the veteran raised a claim to 
reopen the previously denied claim of service connection 
for a psychological disorder.  This matter is hereby 
referred to the RO.


FINDINGS OF FACT

1.  The VA has complied with the duty to assist and to 
notify as set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001) and implementing regulations.

2.  The veteran has not submitted medical evidence of a 
current diagnosis of residuals of a head injury, and there 
is no competent lay evidence of persistent or recurrent 
symptoms of disability attributable to any head injury.


CONCLUSION OF LAW

The veteran does not have residuals of a head injury that 
were incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107(b), 5126 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1999, the veteran raised a claim for service 
connection for a 1982 head injury sustained during a ship 
collision.  The veteran stated that he was treated by a 
doctor, and that the injury would be reflected in his 
service records.  He could not remember the exact date.  
By letter of November 1999, the RO notified the veteran 
that he should submit, among other things, medical 
evidence showing that he currently has the disability 
claimed.  

Service medical records obtained from the National 
Personnel Records Center (NPRC) were dated February 1977 
to March 1989, and included entrance and separation 
examination reports, dated June 1977 and March 1989, 
respectively.  In addition, several reenlistment 
examinations were provided, dated October 1980, April 
1982, May 1984, and January 1987.  No head injury 
residuals were reported or diagnosed on reenlistment 
examinations.  Treatment records showed one incident of 
head trauma, in May 1986, when the veteran's head was 
struck during a car accident.  The physician reported that 
no treatment was needed for the residual abrasion and lump 
on the head.  On separation examination, the veteran 
denied any head injury.  On clinical examination, the 
veteran's head and neurologic health were observed to be 
normal.

In his February 2000 notice of disagreement, the veteran 
reiterated that the suffered an injury during a 1982 
collision.  In April 2000, the veteran stated that "there 
has to be some documents of the . . . boat crash in New 
Orleans, LA."

By Board remand of June 2001, the veteran's case was 
returned to the RO for readjudication pursuant to the 
Veterans Claims Assistance Act of 2000.  In August 2001, 
per Board remand instruction, the RO informed the veteran 
of the elements necessary to substantiate his service 
connection claim.  In addition, the RO informed the 
veteran of the evidence it would assist the veteran in 
obtaining, and the evidence the veteran should submit.  
Specifically, the RO informed the veteran that it would 
aid in obtaining VA medical records or other medical 
treatment records showing a current physical or mental 
disability.

II.  Analysis

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Establishing service connection 
generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (citing the elements of a service connection 
claim) (citations omitted).

There are also alternative ways of establishing service 
connection.  For example, service connection may be 
granted for any disease diagnosed after discharge, when 
medical evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, with chronic disease 
shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Id.  Continuity of symptomatology is required 
only where the condition noted during service is not shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  Id.

Following a complete review of the claims folder, the 
Board finds that service connection for residuals of a 
head injury is not warranted as the evidence of record 
demonstrates no evidence of the presence or current 
diagnoses of the disorder.  While the veteran has 
maintained that he currently suffers residuals of a head 
injury, there is no medical evidence to support this 
assertion.  As a lay person, the veteran is generally not 
competent to give a medical opinion concerning a current 
medical diagnosis of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Furthermore, the 
veteran has not indicated recurrent or persistent symptoms 
of residuals of a head injury.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995) (holding that lay persons are 
competent to testify to the symptoms of observable 
conditions).  The veteran made no statement as to 
symptomatology of residuals of a head injury, but provided 
only allegations of in-service head trauma.  Therefore, 
the veteran's claim is denied.

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  As part of that notice, VA must indicate which 
portion of information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on the veteran's behalf.  Id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159).  The new law instructs that VA shall make 
reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim, and provide 
a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2).

The Board finds that the RO substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 
5103A; 66 Fed. Reg. at 45,630-31 (to be codified as 
38 C.F.R. § 3.159(b)(1), (c)(3)).  By RO letter of August 
2001, the veteran was specifically notified of the 
evidence necessary to substantiate the claim.  
Furthermore, an August 2001 RO letter notified the veteran 
of the portion of information and evidence that was to be 
provided by him and that portion the RO would attempt to 
obtain on his behalf.  The veteran did not respond, 
thereby failing to submit or identify any relevant 
evidence that would allow further development of the 
claim.  Importantly, the veteran failed to submit or 
identify evidence of current diagnoses or symptomatology, 
a necessary element to demonstrate service connection.  
The veteran identified only the existence of service 
medical records, and the RO obtained the records from the 
National Personnel Records Center (NPRC).  Furthermore, in 
the absence of a current diagnosis of head-injury 
residuals or competent lay evidence of persistent or 
recurrent symptoms of disability, a VA examination is not 
required.  Accordingly, VA has completed the duties to 
notify and assist.  See generally, 38 U.S.C.A. §§ 5103(a), 
5103A.



ORDER

Service connection for residuals of a head injury is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

